Citation Nr: 0110361	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a squamous cell 
carcinoma of the nose.

2.  Entitlement to service connection for a squamous cell 
carcinoma of the right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO denied service connection for squamous cell carcinoma 
of the nose and of the right forearm.  The veteran appealed 
and was afforded a hearing at the RO before a local hearing 
officer in August 2000.

The Board notes that the veteran's claim of entitlement to 
service connection for a squamous cell carcinoma of the left 
forearm remains under RO development and is not before the 
Board for appellate consideration at this time.


FINDING OF FACT

The veteran's squamous cell carcinomas of the nose and of the 
right forearm were caused, at least in part, by the veteran's 
sun exposure during service.


CONCLUSION OF LAW

The veteran's squamous cell carcinomas of the nose and right 
forearm were incurred during military service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Service Form DD214 indicates that the veteran 
served in the United States Coast Guard for almost four 
years, and his last major duty assignment was with the Little 
Creek Lifeboat Station in Norfolk, Virginia.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of skin cancer or any 
skin problems.

Private treatment records originating from Moses Cone 
Memorial Hospital reveal the electrosurgical removal of 
squamous cell carcinoma of the nose in 1989.  According to 
private treatment records originating from Halifax Memorial 
Hospital, two squamous cell lesions on the veteran's right 
forearm were removed in April 1997.

In a September 2000 letter, W. Gurkin, Jr., M.D., stated 
that, in his medical opinion, "the predominant causal factor 
for [the veteran's] skin cancer was the prolonged and 
unprotected exposure to direct and reflected ultraviolet 
radiation during [the veteran's] Coast Guard duty."  Dr. 
Gurkin cited his medical opinion that "practically all adult 
skin cancer is caused by prolonged exposure to the sun in 
early adulthood, adolescence, and childhood" and that 
sunlight that is "reflected off the water" is even more 
likely to contribute to skin cancer development.

An October 2000 VA dermatological examination was requested 
and performed by non-VA examiner, who served pursuant to 
contract.  Upon evaluation, the examiner indicated that, in 
his medical opinion, "it is at least likely as not that the 
sun exposure [the veteran] received during the service 
contributed to the developed [sic] of skin cancer" and added 
that it would be speculation to state the extent to which sun 
exposure during service contributed to the veteran's current 
disorder.  The examiner provided a contributory range of 25 
percent to 50 percent, but noted it was speculation.

The evidence of record also includes undated color 
photographs of the veteran's face, chest, and arms.

II.  Analysis

The veteran and his representative contend that in-service 
sun exposure caused his squamous cell carcinomas of the nose 
and right forearm.  The veteran asserts that while serving in 
the United States Coast Guard, he was assigned duties that 
required significant sun exposure.  As the veteran testified 
in an August 2000 hearing, he was assigned to various outdoor 
duties, such as boat patrol, and would become sunburned due 
to overexposure to the sun.  The veteran also reported self-
treatment of his in-service sunburns. 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2000).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d) (2000).

Private treatment records demonstrate the excision of 
squamous cell carcinomas of the nose and right forearm in 
1989 and 1997, respectively, and provide sufficient evidence 
of current disabilities.

The Board considers the veteran's statements regarding sun 
exposure during service credible as his repeated assertions 
are consistent with the evidence of record indicating his 
service duties.  The veteran's lay statements provide 
sufficient evidence of in-service injury.

Having accepted the current evidence of the veteran's 
squamous cell carcinomas of the nose and right forearm, and 
the veteran's lay statements to support that he sustained 
significant sun exposure in service, the next consideration 
for service connection purposes is whether there is a 
relationship between the veteran's squamous cell carcinomas 
of the nose and of the right forearm and his in-service sun 
exposure. 

The Board notes the evidence of record demonstrating a 
relationship between the veteran's squamous cell carcinomas 
of the nose and right forearm and the veteran's in-service 
sun exposure.  The examiner, who conducted the October 2000 
VA dermatological examination, noted that the veteran's in-
service sun exposure, at least in part, contributed to the 
veteran's squamous cell carcinomas of the nose and of the 
right forearm.  It was indicated that only the degree of 
contribution of in-service sun exposure, not the existence of 
the relationship between the veteran's service and his 
claimed disabilities, was speculative.  The Board 
acknowledges that the September 2000 medical opinion of Dr. 
Gurkin also supports the veteran's position that there is a 
relationship between the veteran's squamous cell carcinomas 
of the nose and right forearm and the veteran's in-service 
sun exposure.  

In light of the evidence of record demonstrating considerable 
in-service sun exposure, current medical evidence of the 
veteran's squamous cell carcinomas of the nose and right 
forearm, medical opinions of a link between the two, and an 
absence of any medical opinions to the contrary, the Board 
finds a preponderance of the evidence in the veteran's favor.  
Accordingly, the Board concludes that service connection for 
squamous cell carcinomas of the nose and right forearm is 
warranted.

The Board notes that further development may have been 
warranted to satisfy the duty to notify and duty to assist 
provisions of the recently enacted Veterans Claims of 
Assistance Act of 2000.  The Veterans Claims Assistance Act 
of 2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies.  Veterans Claims Assistance 
Act of 2000, 114 Stat. at 2097-98.  However, since the 
veteran's claims for entitlement to service connection in 
this case are granted, the Board finds that a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarilyimposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.

ORDER

1.  Service connection for squamous cell carcinoma of the 
nose is granted.  

2.  Service connection for squamous cell carcinoma of the 
right forearm is granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

